Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2007

Falade v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4260




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Falade v. USA" (2007). 2007 Decisions. Paper 1000.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1000


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-221                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                        NO. 06-4260
                                     ________________

                                 MARLENE S. FALADE,
                                              Appellant
                                        vs.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal From the United States District Court
                              For the District of New Jersey
                               (D.C. Civ. No. 05-cv-03817 )
                      District Judge: Honorable William J. Martini
                     _______________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 10, 2007
            BEFORE: McKEE, FUENTES and WEIS, CIRCUIT JUDGES

                                    (Filed June 6, 2007)
                                _______________________

                                        OPINION
                                _______________________

PER CURIAM.

              Marlene S. Falade filed a complaint in forma pauperis against the United

States in the United States District Court for the District of New Jersey. Invoking 42

U.S.C. § 1983, she alleged that the United States was vicariously liable as an employer or

liable under a failure-to-train theory for the actions of judges in the United States District


                                              1
Court in the Southern District of Florida. She claimed that judges there had denied her

motions for recusal and had dismissed her cases in contravention of the United States

Constitution. She sought five million dollars in damages and transfers and summary

judgments in her now-closed Florida cases.

              The District Court, screening Falade’s complaint pursuant to 28 U.S.C.

§ 1915A, dismissed it as frivolous under 28 U.S.C. § 1915(e)(2)(B). Falade filed a

motion for reconsideration, which the District Court denied. Falade appeals.

              We will dismiss Falade’s appeal pursuant to 28 U.S.C. § 1915(e)(2)(B). It

has no arguable basis in fact or law. See Neitzke v. Williams, 490 U.S. 319, 325 (1989).

The District Court properly dismissed Falade’s complaint. Among other infirmities with

the pleading, Falade could not hold the United States liable under a respondeat-superior

theory of liability. See Rode v. Dellaciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Furthermore, other than noting that the judges’ conduct had “bearings on ‘Failure to Train

as a Theory of Section 1983 Liability in the 11th Circuit,’” Falade did not point to any

constitutional violation, or any violation resulting from a policy, practice or custom of the

United States so as to state a failure-to-train claim. Cf. Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690-91 (1978). Also, the judges themselves retained judicial immunity

from damages for the acts underlying Falade’s claims against the United States, even if

any “action . . . was in error, was done maliciously, or was in excess of [the judge’s]

authority.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Moreover, to the extent that

Falade asked the District Court to transfer or rule on her cases, she sought relief in the

                                              2
wrong court. Her remedy, if she has any at this late date,1 would be in the United States

District Court for the Southern District of Florida or the Court of Appeals for the

Eleventh Circuit.

              Just as the District Court properly dismissed Falade’s complaint, it properly

denied her motion for reconsideration. She presented no basis for reconsideration. Nor

does she have a meritorious argument on appeal. Accordingly, this appeal will be

dismissed under 28 U.S.C. § 1915(e)(2)(B).




   1
     We take judicial notice, see Southern Cross Overseas Agencies, Inc. v. Wah Kwong
Shipping Group Ltd., 181 F.3d 410, 426-27 (3d Cir. 1999), of the fact that Falade’s
Florida cases were closed in 2004.

                                             3